Citation Nr: 0911052	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected bilateral hammertoes.

2.  Entitlement to service connection for intermittent right 
lower extremity radiculopathy (claimed as a right leg 
condition), to include as secondary to service-connected 
hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 17, 1966 to 
December 26, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned 
the Veteran's service-connected bilateral hammertoes a 30 
percent disability rating, effective April 20, 2006, and 
denied the Veteran's claim of entitlement to service 
connection for a right leg condition, to include as secondary 
to service-connected bilateral hammertoes.

In February 2009, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's condition has not been manifested by the 
bilateral involvement of acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, marked varus deformity, 
or the actual loss of use of either foot.

2.  The Veteran's intermittent right lower extremity 
radiculopathy (claimed as a right leg condition) first 
manifested many years after service and is not related to his 
period of service or any incident therein, including service-
connected bilateral hammertoes.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the service-connected bilateral hammertoes have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 
4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs (Diagnostic 
Codes) 5003, 5276 to 5284 (2008).

2.  The Veteran's intermittent right lower extremity 
radiculopathy (claimed as a right leg condition) was not 
incurred in or aggravated by service, or service-connected 
bilateral hammertoes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In June 2006, before the initial adjudication of the 
Veteran's claims, the Veteran was notified of the evidence 
not of record that was necessary to substantiate the claims.  
He was told that he needed to provide the names of persons, 
agency, or company who had additional records to help decide 
his claims.  He was informed that VA would attempt to review 
his claims and determine what additional information was 
needed to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

The June 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for intermittent right lower extremity 
radiculopathy (claimed as a right leg condition), to include 
as secondary to service-connected bilateral hammertoes, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the Veteran a notice letter dated 
in June 2006 that provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the Veteran was not 
informed of the specific criteria necessary for entitlement 
to a higher disability rating.  Thus, in order to overcome 
the presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The Veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the Veteran was 
provided with applicable rating criteria in an August 2006 
rating decision and in a January 2007 Statement of the Case, 
and has been provided a VA examination undertaken 
specifically to determine the current severity of his 
disabilities.  Further, the Veteran was provided with the 
opportunity to offer testimony before the Board in February 
2009 as to the current severity of his disabilities.  Based 
on the various exchanges between the Veteran and VA with 
regard to his claims for increased ratings, the Veteran is 
reasonably expected to understand the types of evidence that 
would support his claims for increased ratings.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of these claims.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records and afforded him a VA 
examination as to his claims of entitlement to a disability 
rating in excess of 30 percent for service-connected 
bilateral hammertoes, and for service connection for 
intermittent right lower extremity radiculopathy (claimed as 
a right leg condition), to include as secondary to service-
connected bilateral hammertoes.  

The Board notes that at the time of his September 2006 Notice 
of Disagreement, and at the time of his February 2009 hearing 
before the Board, the Veteran asserted that he prepared for 
his August 2006 VA examination, as to his claim of 
entitlement to a disability rating in excess of 30 percent 
for bilateral hammertoes, such that the examiner did not have 
the benefit of observing the Veteran's normal shoe-wear 
pattern and skin quality.  Thus, the Veteran asserts that the 
August 2006 VA examination did not accurately assess the 
severity of his bilateral hammertoes.  Further, the Veteran 
asserted, at the time of his hearing, that his condition had 
worsened since the time of the August 2006 VA examination.  

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, however, 
finds that an additional VA examination is not required in 
this case.  VA treatment records dated subsequent to the time 
of the August 2006 VA examination and the Veteran's testimony 
as to his current complaints are of record.  The Board has 
had the opportunity to review medical and lay evidence as to 
the severity of the Veteran's service-connected bilateral 
hammertoes since the time of the August 2006 VA examination.  
Thus, the Board finds that in this case the available 
evidence of record provides sufficient information to 
evaluate the level of severity of the claimant's current 
condition.

Significantly, the symptoms described by the Veteran at the 
time of his hearing before the Board are the same symptoms 
evidenced by VA treatment records.  As will be discussed 
below, evidence of bilateral involvement of acquired claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammertoes, very painful callosities, 
marked varus deformity, or the actual loss of use of either 
foot, is required in case in order to warrant a disability 
rating in excess of 30 percent for the Veteran's service-
connected bilateral hammertoes.  There is no indication, by 
the Veteran's testimony before the Board as well as recent VA 
treatment records, that the Veteran exhibits such 
symptomatology.  

The Board notes that portions of the August 2006 VA 
examination as to signs of excessive wear of the Veteran's 
shoes, and skin quality or the presence of ulcers, were not 
deciding factors in the decision to deny the Veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral hammertoes.  Thus, despite 
the Veteran's contentions, the Board finds that he did not 
prepare his feet for the August 2006 VA examination in such a 
way as to deprive himself of the opportunity to obtain an 
increased disability rating for his service-connected 
bilateral hammertoes.

The Board also notes that the RO made an unsuccessful attempt 
to obtain the Veteran's treatment records associated with his 
Social Security Administration (SSA) disability benefits 
claims file.  A negative response regarding such from SSA, 
dated in March 2007, has been associated with the Veteran's 
VA claims file.  The Board notes, however, that portions of 
the Veteran's psychiatric treatment records pertaining to his 
SSA disability benefits claim have been associated with his 
VA claims file.

The Board finds these actions have satisfied VA's duty to 
assist the Veteran and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).
All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint. 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2008).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The Veteran is currently in receipt of a 30 percent 
disability rating for service-connected bilateral hammertoes 
under DC 5278, effective April 20, 2006.  The Veteran's 
service-connected bilateral hammertoes were previously 
assigned a 20 percent disability rating under DCs 5284-5282, 
effective November 4, 1977, and were assigned a 
noncompensable disability rating, effective October 8, 1975.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2008).

In this case, there are only two diagnostic criteria that may 
serve as bases for a disability rating in excess of 30 
percent for service-connected bilateral hammertoes, DCs 5278 
and 5284.  

DC 5278 provides ratings for acquired claw foot (pes cavus).  
Slight acquired claw foot is rated noncompensably (0 percent) 
disabling.  Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling.  Acquired claw 
foot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, is 
rated 20 percent disabling for unilateral involvement, and 30 
percent disabling for bilateral involvement.  Acquired claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity, is rated 30 percent disabling for 
unilateral involvement, and 50 percent disabling for 
bilateral involvement.  38 C.F.R. § 4.71a, DC 5278 (2008).

DC 5284 pertains to other injuries of the foot, and provides 
for a 10 percent rating for a moderate foot injury; a 20 
percent rating for a moderately severe foot injury, and a 30 
percent rating for a severe foot injury.  With actual loss of 
use of the foot, a 40 percent rating will be assigned.  38 
C.F.R. § 4.71a, DC 5284 (2008).  

In considering the applicability of other diagnostic codes, 
the Board finds that DC 5003, contemplating degenerative 
arthritis, DC 5279, contemplating metatarsalgia, DC 5280, 
contemplating hallux valgus, DC 5281, contemplating hallux 
rigidus, and DC 5282, contemplating hammertoes, do not 
provide for a rating in excess of 30 percent.  Because the 
Veteran is already in receipt of a disability rating of 30 
percent, these diagnostic codes cannot serve as bases for a 
disability rating in excess of 30 percent for service-
connected bilateral hammertoes.  38 C.F.R. § 4.71a, DCs 5003, 
5279 to 5282 (2008).

Further, the Board finds that DC 5276, contemplating 
flatfoot, and DC 5283, contemplating malunion or nonunion of 
the tarsal or metatarsal bones cannot serve as bases for a 
disability rating in excess of 30 percent for service-
connected bilateral hammertoes.  DC 5276 provides a maximum 
50 percent disability rating for bilateral marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes of appliances.  
38 C.F.R. § 4.71a, DC 5276 (2008).  DC 5283 provides a 
disability rating in excess of 30 percent for malunion or 
nonunion of the tarsal or metatarsal bones with actual loss 
of use of the foot.  Such condition would warrant a maximum 
40 percent disability rating.  38 C.F.R. § 4.71a, DC 5283 
(2008).  Because there is no medical evidence of record that 
the Veteran has been diagnosed with flatfoot, or the 
accompanying symptoms, or malunion or nonunion of the tarsal 
or metatarsal bones with actual loss of use of the foot, DCs 
5276 and 5283 do not apply.  

Finally, the Board finds that DC 5277, contemplating weak 
foot, provides a minimum 10 percent disability rating to be 
assigned to the underlying condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  38 C.F.R. 
§ 4.71a, DC 5277 (2008).  Because the Veteran's bilateral 
hammertoes have been rated for the underlying condition, as 
is required by DC 5277, such rating criteria cannot serve as 
a basis for a disability rating in excess of 30 percent for 
service-connected bilateral hammertoes.  

The Veteran asserts that his bilateral hammertoes are more 
severe than the current 30 percent disability rating 
reflects.  

VA treatment records dated in April 2006 indicate that the 
Veteran reported hammertoes with ulceration and discomfort, 
somewhat relieved by prescription medication.  Physical 
examination revealed no edema or pulse abnormality.  The 
physician noted that the Veteran may need to undergo surgical 
correction of his hammertoes. 

VA treatment records dated in May 2006 indicate that the 
Veteran reported foot pain over the past 30 years, worsening 
over the past few years.  The Veteran reported that custom-
made foot orthotics were of no benefit, and that he is only 
able to wear open-toed sandals.  Physical examination 
revealed hammertoes at all lesser toes, bilaterally, with 
palpable pedal pulses.  

VA treatment records dated in June 2006 indicate that the 
Veteran reported that he has been unable to wear shoes for 
years.  The Veteran reported that whenever he wears shoes he 
develops ulcers or erosion on the tops of his interphalangeal 
joints of multiple toes, bilaterally.  The Veteran reported 
that his right foot bothers him more than his left foot, and 
that he treats the cramps he experiences in his feet with 
prescription medication.  Physical examination revealed 
hammertoes at the second through fifth toes, bilaterally, 
with old scars of erosions at the interphalangeal joints.  X-
ray examination revealed hammertoes deformities of the second 
through fifth toes, bilaterally with subluxation of the right 
fifth metatarsophalangeal joint.  

On VA examination in August 2006, the Veteran complained of 
bilateral second toe hammertoe deformities with complete loss 
of range of motion and intermittent ulceration over the 
dorsal aspect of the proximal interphalangeal joints 
associated with tight shoe wear.  The Veteran complained of 
cramping and pain over the plantar aspect of both feet, 
greater on the right than on the left.  The Veteran denied 
any significant flare-ups, bilateral foot pain, or 
incapacitating pain requiring bed rest or hospitalization.  
The Veteran reported that household chores that require 
standing and walking long distances increase the pain in his 
hammertoes.  

On physical examination the Veteran exhibited normal heel-to-
toe gait mechanics without the aid of an orthopedic assistive 
device.  The Veteran exhibited no functional limitations on 
standing and walking upon entering the clinic.  The Veteran 
was wearing open-toed sandals without signs of excessive 
lateral sole or heel wear or arch supports.  

The Veteran exhibited bilateral fixed hammertoe deformities 
of the second toe with the proximal interphalangeal joint 
fixed in 60 degrees of flexion and distal interphalangeal 
joint fixed in 30 degrees of flexion.  There was no evidence 
of ulcerative breakdown on the plantar or dorsal aspect of 
the toes.  The Veteran did not demonstrate any type of pain 
with palpation or attempts at passive range of motion; 
however mild pain was noted to palpation over the second 
metatarsal head, consistent with metatarsalgia, bilaterally.  
Inspection of the plantar aspect of the feet did not 
demonstrate any transfer lesions or callosities.  In the 
standing position, the Veteran exhibited a normal medial 
longitudinal arch without evidence of varus or valgus 
deformity of the heel.  No malalignment of the Achilles 
tendon and no pain on palpation or manipulation of same were 
noted.  The Veteran demonstrated symmetrical inversion and 
eversion of the feet, 30 degrees of inversion, and 20 degrees 
of eversion.  Passive manipulation did not reproduce the 
pain.  The dorsalis pedis pulse was 1+, and neurovascular 
status was intact, bilaterally.

X-ray examination of the feet revealed anterior-posterior 
lateral projections, with normal mineralization and good 
preservation of the metatarsophalangeal joints.  Hammertoe 
deformities were noted at the second and third toes with 
narrowing of the proximal interphalangeal and distal 
interphalangeal joints of the second and third toes of the 
right foot, and at the second toe with narrowing of the 
distal interphalangeal and proximal interphalangeal joints of 
the left foot.  Good preservation in the midfoot joint space 
was noted.  There was no evidence of fracture or dislocation.  
The impression was hammertoe deformities of the right foot, 
with osteoarthritis predominately involving the second toe, 
and hammertoe deformities of the second toe of the left foot, 
with osteoarthritic degenerative changes.

The Veteran was diagnosed with bilateral fixed hammertoe 
deformities, second toe, with associated osteoarthritis and 
second toe metatarsalgia.  To determine the presence of 
additional loss of function due to pain, per Deluca, the 
Veteran underwent treadmill testing.  At a standard 1.2 mile 
per hour walking rate, the Veteran complained of cramping in 
the left foot, secondary to the hammertoe deformity, after 
one minute and thirty seconds.  Reexamination of the feet did 
not reveal any further loss of range of motion, as the 
Veteran's hammertoes are fixed at the second toes, 
bilaterally.   The examiner opined that the Veteran's 
bilateral hammertoes would give him difficulty with tight 
shoe wear, standing for protracted periods of time, and 
walking long distances.  The examiner opined that the Veteran 
would be rated as a limited community ambulator without the 
aid of an assistive device.  

VA treatment records dated in Janaury 2007 indicate that the 
Veteran presented for evaluation for the surgical correction 
of his bilateral hammertoes.  The Veteran used a cane and 
wore flip-flops.  The Veteran expressed a desire to undergo 
surgery of the right foot, due to pain in the ball of his 
foot.  Physical examination revealed venous stasis changes 
with medial and lateral ankle varicosities and lateral 
malleolar skin changes, bilaterally, suggesting venous stasis 
peripheral vascular disease.  Functional quinus contractures 
with dorsiflexion to neutral and clawtoes at the second 
through fifth toes with metatarsophalangeal dorsal 
dislocation, bilaterally, were seen.  Unremarkable dorsalis 
pedis and posterior tibial pulses and sensation were noted.  

VA treatment records dated in March 2007 indicate that the 
Veteran was evaluated by the prosthetics and physical therapy 
departments.  The Veteran reported that he is unable to wear 
shoes due to a foot deformity.  The physician noted that the 
Veteran was a community walker with a cane, and that the 
Veteran wore slip-on shoes.  The physician noted that the 
Veteran used the cane to unload the foot.  

Physical examination revealed mild venous stasis changes, 
mild bilateral edema, and generalized tenderness.  The 
physician identified flat foot with mild extension and 
flexible contractures at the metatarsophalangeal joints and 
mild fixed flexion contractures at the interphalangeal 
joints.  The Veteran exhibited dorsiflexion to four or five, 
out of five; plantar flexion to five, out of five; and 
unremarkable dorsalis pedis and posterior tibial pulses.  

The physician determined that custom-made shoes were not 
indicated to accommodate deformities, and that in-depth shoes 
should be ordered.  The Veteran was measured, trained, and 
fitted for support stockings and anti-shock shoe inserts.  

VA treatment records dated in April 2007 indicate that the 
Veteran reported that the custom-made shoes he received in 
March 2007 do not fit.  The Veteran reported that the heel 
slides up and down, and that he feels a pressure area on the 
tops of his toes.  The physician noted that the Veteran's 
history of hammertoes limits his ability to wear closed-toe 
shoes.  

Additional VA treatment records dated in April 2007 indicate 
that the Veteran reported that because he obtained custom-
made shoes, he would like to live without the previously-
scheduled surgery for his bilateral foot deformity.  The 
physician observed an appreciable hammertoe deformity in the 
second through the fourth toes, with slight overlapping at 
the fifth toes, bilaterally.  

Further VA treatment records dated in April 2007 indicate 
that the Veteran reported that the spasms and pain in his 
feet, bilaterally, were his major problems.  The Veteran 
reported that such pain limits his walking ability, and that 
he has tried to alleviate his symptoms by wearing compression 
stockings and prosthetic shoes.  Physical examination 
revealed no edema or pulse abnormality.  

VA treatment records dated in October 2007 indicate that the 
Veteran reported a tingling sensation in his feet. 

VA treatment records dated in January 2008 indicate that the 
Veteran presented upon the advice of his service organization 
representative for further evaluation of bilateral foot pain.  
The Veteran reported that he underwent VA examination over 
one year ago.  The Veteran reported that the custom-made 
shoes he obtained one year prior have helped him a lot.  The 
Veteran reported that if he spends a lot of time on his feet 
or walking, he gets cramps in his feet and calves, which are 
alleviated by sitting down and stretching.  The Veteran 
reported that his painful cramping develops after 
approximately one mile of walking, or standing for one or one 
and one-half hours.  The Veteran reported that the bottoms of 
his feet feel very tender and such is worse in the morning.  
The Veteran reported that the tenderness in the bottoms of 
his feet gets better after he has been up for a few hours.  
The Veteran denied any numbness or tingling in his feet.  

Physical examination of the Veteran's lower extremities 
revealed good active range of motion; normal pulses; 
hammertoes of all toes except great toes; strong palpable 
dorsalis pedis and posterior tibial pulses, bilaterally; 
extensive varicosities, bilaterally; intact sensation to 
light touch, bilaterally; a symmetrical patellar jerk; 
symmetrical ankle jerks at 1+; and down-going Babinski 
reflexes.  Physical examination was negative for inflammation 
or wounds on the feet.  The physician noted the presence of 
lower extremity varicosities, and suggested that such may be 
contributing to his pain when upright or walking.  The 
physician advised the Veteran to wear compression hose.  

VA treatment records dated in February 2008 indicate that the 
Veteran was referred for further evaluation of the bilateral 
lower extremities for lumbar radiculopathy or neuropathy.  
The Veteran reported bilateral foot pain and toe cramping, 
aggravated by prolonged standing or walking over two hours, 
since 1992 or 1993.  The Veteran also reported numbness in 
the soles of his feet in the morning, alleviated by walking.  

Physical examination indicated that the Veteran was in no 
acute distress, was cooperative, and exhibited palpable 
dorsalis pedis and posterior tibial pulses. The Veteran 
exhibited a hypoactive Achilles, bilaterally; deep tendon 
reflexes of 2 on the right, patellar, and 1 on the left, 
patellar; and unremarkable sensory examination findings.  The 
physician noted that the Veteran exhibited darkened 
discoloration dorsal aspects of the feet, bilaterally, over 
the past year.

An electrodiagnostic study revealed some abnormalities in the 
nerves of the legs which the examiner opined may or may not 
explain some of the Veteran's leg and foot symptoms.  The 
formal impression was no electrophysiological evidence of 
diffuse large fiber peripheral neuropathy involving the lower 
extremity although left sural sensory mononeuropathy of 
unknown clinical significance is noted, and no 
electrodiagnostic evidence of acute lumbar or sacral 
radiculopathy involving either lower extremity although there 
was evidence of past, static injury along the right S1 and 
left L5-S1 nerve root distributions without active 
denervation.

At the time of his hearing before the Board, the Veteran 
reported that, on a daily basis, he experiences muscle spasms 
that start in his toes and go into his feet.  The Veteran 
reported that he takes prescription medication to help 
control the spasms.  The Veteran reported that his feet swell 
because he does not have adequate shoes and that if he walks 
too much the "knuckles" of his toes become irritated.  The 
Veteran reported that he is able to walk comfortably from 30 
minutes up to one hour.  

As discussed above, the only diagnostic criteria that may 
serve as bases in this case for a disability rating in excess 
of 30 percent for service-connected bilateral hammertoes are 
DCs 5278 and 5284.  DC 5278 provides a maximum 50 percent 
disability rating for bilateral involvement of acquired claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  38 C.F.R. § 4.71a, DC 5278.  DC 5284 
provides a maximum 40 percent disability rating for a severe 
foot injury with actual loss of se of the foot.  38 C.F.R. § 
4.71a, DC 5284.  

In this case, while the Veteran's foot injury could be rated 
as a severe foot injury, there is no medical evidence of 
record indicating that the Veteran has lost use of either 
foot at any time during the appeal period.  Thus, DC 5284 
cannot serve as a basis for a disability rating in excess of 
30 percent for service-connected bilateral hammertoes.  38 
C.F.R. § 4.71a, DC 5284.

In this case, upon review of the medical evidence of record 
dated from April 20, 2005, one year prior to the date of the 
Veteran's claim of entitlement to a disability rating in 
excess of 30 percent for service-connected bilateral 
hammertoes, to the present, there is no indication that the 
symptomatology of same warrants an increased disability 
rating under DC 5278.  VA treatment records are silent for 
complaint or treatment of marked contraction of plantar 
fascia with dropped forefoot, all toes hammertoes, very 
painful callosities, or marked varus deformity.  
Specifically, on VA examination in August 2006, the Veteran 
exhibited a normal medial longitudinal arch without evidence 
of varus or valgus deformity of the heel.  While scars of 
ulcerations, or the breakdown of tissue, were noted during 
treatment in June 2006, no evidence of any callosities, or 
the build-up of tissue, is of record.  During treatment in 
January 2008, physical examination of the Veteran's feet was 
silent for any of the symptoms required by DC 5278 the 
maximum 50 percent disability rating.  At that time, the 
Veteran did not demonstrate marked contraction of plantar 
fascia with dropped forefoot, all toes hammertoes, very 
painful callosities, or marked varus deformity. 

In sum, without medical evidence indicating that the Veteran 
has lost the use of either foot, or experiences bilateral 
involvement of acquired claw foot with marked contraction of 
plantar fascia with dropped forefoot, all toes hammertoes, 
very painful callosities, and marked varus deformity, the 
symptomatology of the Veteran's service-connected bilateral 
hammertoes does not warrant a disability rating in excess of 
30 percent under DC 5284, contemplating a severe foot injury 
with actual loss of use of the foot, or under DC 5278, 
contemplating bilateral involvement of acquired claw foot as 
described above.  38 C.F.R. § 4.71a, DCs 5284, 5278.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the service-connected 
hammertoes warrant a 30 percent disability rating; however, 
the preponderance of the evidence is against an award of a 
disability rating in excess of 30 percent for the service-
connected bilateral hammertoes.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  The Veteran's intermittent right lower extremity 
radiculopathy (claimed as a right leg condition), however, is 
not a disability for which service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Veteran asserts that his intermittent right lower 
extremity radiculopathy (claimed as a right leg condition) is 
related to his service-connected bilateral hammertoes.  

Report of Medical Examination dated in February 1966, 
conducted for the purpose of entry into service, is silent 
for any abnormalities as to the Veteran's lower extremities.  
The examiner made a notation that there appeared a well-
healed scar on the Veteran's right calf.  The Veteran 
indicated that he experienced second-degree burns to his 
right leg.  Report of Medical History, dated at that time and 
completed by the Veteran, indicates that the Veteran reported 
a history of cramps in the legs.

Service treatment records dated in June 1967 indicate that 
the Veteran reported pain in both legs.  The Veteran was 
diagnosed with muscle spasm.

Report of examination dated in November 1967, conducted as 
part of a Medical Review Board, is silent for any complaint 
or diagnosis of a right leg condition.  Physical examination 
revealed depigmentation of the outer aspect of the right leg 
from the ankle to the knee, from an old healed burn.  The 
Veteran exhibited a normal gait and no calf atrophy was 
noted. 

As there was no further treatment or diagnosis of a right leg 
condition during the Veteran's period of service, the Board 
finds that the muscle spasm of both legs for which the 
Veteran was treated in service was acute and transitory and 
resolved without residual disability.  As there was no 
residual disability, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for a right leg condition, to include as secondary 
to service-connected bilateral hammertoes.  38 C.F.R. § 
3.303(b).

The first evidence of record indicating complaint or 
treatment of a right leg condition is dated in December 1993, 
which is 26 years after the veteran's discharge from service 
in 1967.  At that time, VA treatment records indicate that 
the Veteran reported pain radiating from his feet, through 
his legs, and into his back.  The Veteran denied a history of 
injury.  

Record of psychiatric evaluation dated in May 1996, conducted 
as a part of a determination for Social Security benefits, 
indicates that the Veteran walked stiffly, with a limp and a 
cane, as if he were in pain. 

Upon VA examination in August 1996 as to the Veteran's 
service-connected bilateral hammertoes, the Veteran reported 
that he experienced a knee problem in 1990 or 1991.  The 
examiner noted that the Veteran was wearing on elastic knee 
brace on his right leg, causing more edema to the right leg 
when compared to the left leg.  

Upon VA examination in August 2006, the Veteran reported a 
history of right lower leg pain over the last few years, 
which he attributed to hammertoes.  The examiner noted the 
Veteran's history of multiple motor vehicle accidents in 2000 
and 2003, resulting in spinal disc injuries and 
intervertebral disc disease.  The Veteran reported that he 
has difficulty bending, stooping, or lifting, due to 
radiating pain into his left leg.  The Veteran reported that 
he derives minimal relief of his right leg pain from 
prescription medication.  

The Veteran complained of dull constant pain in the lower 
back with intermittent sharp pain and radiation into the 
right leg, without any bowel or bladder incontinence or 
periods of hospitalization.  

On physical examination the Veteran exhibited normal heel-toe 
mechanics, without functional limitations on standing and 
walking.  The Veteran exhibited a normal clinical contour of 
the low back and accentuated lumbar lordosis.  The Veteran 
exhibited pain on palpation over the L4-5 and L5-S1 inner 
space.  Combined thoracolumbar forward flexion was 50 out of 
90 degrees; side bending was 30 out of 30 degrees, 
bilaterally; rotation was 20 out of 30 degrees, bilaterally; 
and extension was 20 out of 30 degrees, without pain.  The 
Veteran exhibited negative sciatic notch tenderness and 
straight leg raising in the sitting and supine positions, 
bilaterally.  Motor function as to the extensor hallucis 
longus tibialis anterior and peroneal musculature groups were 
5 out of 5, and Achilles and patella reflexes were zero and 
+1, respectively, bilaterally.  No gross dermatomal sensory 
loss was noted.  The Veteran exhibited skin changes from the 
popliteal space to the bilamalleolar region circumferential 
right lower extremity consistent with an old third-degree 
burn.  The Veteran's calves measured 40 cm. in circumference, 
and his quadriceps measured 45 cm. in circumference, 
bilaterally.  

X-ray examination of the lumbar spine revealed anterior-
posterior lateral projections including spot L5-S1, with 
normal mineralization and marked narrowing in the L3-4, L4-5, 
and L5-S1 disc space on the lateral projection.  No acute 
fracture of dislocation was noted.

X-ray examination of the anterior-posterior pelvis revealed 
normal mineralization and good preservation in the sacroiliac 
joint and hip joint spaces, without evidence of fracture, 
dislocation, or gross degenerative changes.

The August 2006 VA examiner opined that the Veteran's lumbar 
degenerative disc disease with mechanical low back pain and 
intermittent right lower extremity radiculopathy would give 
the Veteran difficulty standing for protracted periods of 
time and walking long distances.  The examiner opined that 
the Veteran's lumbar degenerative disc disease with right 
lower extremity pain and cramping and lumbar radiculopathy 
were not caused by or a result of trauma while in the 
service, and were neither adjunct nor aggravated by the 
Veteran's bilateral hammertoes.  The examiner further opined 
that the Veteran's intervertebral disc disease is more likely 
than not secondary to repetitive trauma from his motor 
vehicle accidents, compounded additionally by the normal 
aging process. 

VA treatment records dated in February 2007 indicates that 
the Veteran complained of poor circulation in his legs and 
feet.  Physical examination revealed varicose veins and mild 
edema of the lower extremities, bilaterally.  

VA treatment records dated in April 2007 indicate that the 
Veteran complained of occasional radiation of discomfort from 
his feet up into his legs, limiting his ability to walk.  The 
Veteran reported that he wears compression stockings in an 
effort to alleviate his symptoms.  Physical examination 
revealed present pulses, without edema of the lower 
extremities, bilaterally.  

VA treatment records dated in Janaury 2008 indicate that the 
Veteran reported pain in his feet and calves, relieved by 
sitting down and stretching.  The Veteran reported that his 
painful cramping develops after approximately one mile of 
walking, or standing for one or one and one-half hours.   

VA treatment records dated in February 2008 indicate that the 
Veteran was referred for further evaluation of bilateral 
lower extremity for lumbar radiculopathy or neuropathy.  The 
Veteran reported toe cramping with cramping now going up his 
legs, aggravated by prolonged standing or walking over two 
hours.  

Physical examination indicated that the Veteran was in no 
acute distress, was cooperative, and exhibited palpable 
dorsalis pedis and posterior tibial pulses.  The Veteran 
exhibited a hypoactive Achilles, bilaterally; deep tendon 
reflexes of 2 on the right, patellar, and 1 on the left, 
patellar; and unremarkable sensory examination findings.

The study revealed some abnormalities in the nerves of the 
legs which the examiner opined may or may not explain some of 
the Veteran's leg and foot symptoms.  The formal impression 
was no electrophysiological evidence of diffuse large fiber 
peripheral neuropathy involving the lower extremity although 
left sural sensory mononeuropathy of unknown clinical 
significance is noted, and no electrodiagnostic evidence of 
acute lumbar or sacral radiculopathy involving either lower 
extremity although there was evidence of past, static injury 
along the right S1 and left L5-S1 nerve root distributions 
without active denervation.

The Veteran has attributed his intermittent right lower 
extremity radiculopathy (claimed as a right leg condition) to 
his service-connected bilateral hammertoes.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R.            
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  Thus, while the Veteran is competent to report right 
leg pain, he does not have the medical expertise to provide 
an opinion regarding the etiology of right leg pain.  In this 
regard, the Veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In this case, the Veteran's intermittent right lower 
extremity radiculopathy (claimed as a right leg condition) is 
not a condition for which service connection may be granted 
on a presumptive basis, thus, service connection is not 
warranted on a presumptive basis.  Additionally, service 
connection is not warranted on a direct basis.  There was no 
intermittent right lower extremity radiculopathy or a chronic 
right leg condition shown during service, and no record of 
any continuous symptoms from separation from service onward.  
Rather, the record establishes that approximately 26 years 
after separation, the Veteran has intermittent right lower 
extremity radiculopathy.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim).  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Finally, service connection is not 
warranted on a secondary basis.  There is no evidence that 
the Veteran's intermittent right lower extremity 
radiculopathy (claimed as a right leg condition) was caused 
by or aggravated by his service-connected bilateral 
hammertoes.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for 
intermittent right lower extremity radiculopathy (claimed as 
a right leg condition) is not warranted.  

In sum, the weight of the probative evidence demonstrates 
that the Veteran's intermittent right lower extremity 
radiculopathy (claimed as right leg condition), first 
manifested many years after service, subsequent to post-
service injuries, aging, and non-service-connected 
degenerative disc disease of the lumbar spine, and is not 
related to his period of service or any incident therein, 
including service-connected bilateral hammertoes. 









	(CONTINUED ON NEXT PAGE)





As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for intermittent 
right lower extremity radiculopathy (claimed as right leg 
condition), to include as secondary to service-connected 
bilateral hammertoes, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 30 percent for service-
connected bilateral hammertoes is denied.

Service connection for intermittent right lower extremity 
radiculopathy (claimed as a right leg condition), to include 
as secondary to service-connected hammertoes, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


